IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

HANNELORE HEIDEN,

             Appellant,

 v.                                              Case No. 5D14-1738

WELLS FARGO BANK,
N.A., ETC.,

             Appellee.

________________________________/

Opinion filed July 15, 2014

 Appeal from the Circuit Court
 for Volusia County,
 Terence R. Perkins, Judge.

 Hannelorne Heiden, Holly Hill, pro se.

 Thomas Wade Young of Thomas Wade
 Young, P.L., Orlando, and Joseph B.
 Towne of Lender Legal Services, LLC,
 Orlando, for Appellee.



PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




PALMER, WALLIS, and LAMBERT, J.J., concur.